Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tasaka (US 2020/0336820 A1).
Claims 1 and 9, Tasaka teaches a speaker device (Fig.1 and 3, wireless earphone 1) comprising: a controller (Fig.3, processor circuit 11) that controls assignment of a process to a key (¶0097, configuration download of a firmware) on a basis of whether or not the speaker device is stored in a case (¶0097, wireless earphone 1 housed in cradle 50), the key being configured to be inputted to an operation section of the speaker device (¶0097, firmware read into memory unit 22 (processor circuit 11)), the process being executed in a case where the key is inputted to the operation section (¶0097, download/read firmware into memory unit 22 (processor circuit 11)). 
Claim 2, wherein the controller determines whether or not the speaker device is stored in the case, on a basis of whether or not electric power is received from the case (¶0035). 
Claim 3, wherein the controller determines whether or not the speaker device is stored in the case, on a basis of whether or not a detection terminal is coupled to the case, the detection terminal being different from a coupling terminal for receiving electric power from the case (Fig.3 and ¶0093, USB Type-C connector 3). 
Claim 8, wherein the speaker device includes an earphone or a headphone (see rejection for claim 1). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaka (US 2020/0336820 A1) in view of Watson et al. (US 2016/0360350 A1).
Claim 4, Tasaka teaches a case for storing a speaker device and a cover for the case. 
Tasaka does not teach whether or not a lid section of the case is open in a case.

It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implementing determine whether or not a lid section of the case is open in a case as taught by Watson in Tasaka for detecting whether the cover is in an opened or closed state.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



October 21, 2021
/SIMON KING/Primary Examiner, Art Unit 2653